Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 1, 2010 ETFS GOLD TRUST (Exact name of registrant as specified in its charter) New York 001-34441 26-4587209 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 48 Wall Street, 11 th Fl, New York, New York 10005 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code (212) 918-4954 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) ITEM 5.02. DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. Appointment of Officer On April 1, 2010, the Manager of ETF Securities USA LLC, sponsor of the ETFS Gold Trust (the Sponsor), appointed Thomas Quigley as Vice President, Chief Financial Officer, Treasurer and Secretary of the Sponsor, effective immediatelyand until such time as he resigns, his successor is appointed by the Manager or he otherwise is disqualified from serving as an officer of the Sponsor. In his capacity as Chief Financial Officer and Treasurer of the Sponsor, Mr. Quigley will be the Sponsors principal financial officer and principal accounting officer. Mr. Quigley, 47, is the Chief Financial Officer of ETF Securities Limited, the parent company of the Sponsor. Previously Mr. Quigley has held senior management positions in investment banking as a Managing Director at ING Barings Investment Banking and, prior to that, at Close Brothers Corporate Finance in London, England. More recently he was a Director of Terra Firma Capital Partners, the private equity firm, and a Managing Director at W.P. Carey & Co LLC, the asset management firm. He is a Chartered Accountant and member of the ICAEW having trained with Price Waterhouse, London. He holds an MA in Physics from Oxford University, England. Mr. Quigley replaces Greg Burgess, who tendered a written resignation from his offices of Vice President, Chief Financial Officer, Treasurer and Secretary of the Sponsor on April 1, 2010. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. The following exhibit is filed with this report: 99.1 Letter of resignation of Greg Burgess as Vice President, Chief Financial Officer, Treasurer and Secretary Signature Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ETFS GOLD TRUST (Registrant)* By: ETF Securities USA LLC Date: April 1, 2010 By: /s/ Graham Tuckwell Name: Graham Tuckwell Title: Chief Executive Officer and President * As the Registrant is a trust, this report is being filed on behalf of the Registrant by ETF Securities USA LLC, only in its capacity as the sponsor of the Registrant. The identified person signing this report is signing in his capacity as an authorized officer of ETF Securities USA LLC.
